

116 HR 6476 IH: To amend the CARES Act to establish a loan program to provide liquidity to eligible lenders for the purpose of providing loans under the Paycheck Protection Program, and for other purposes.
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6476IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Green of Texas introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the CARES Act to establish a loan program to provide liquidity to eligible lenders for the purpose of providing loans under the Paycheck Protection Program, and for other purposes.1.Loans to provide liquidity to the Paycheck Protection ProgramSection 1102 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(f)Loans To provide liquidity to the Paycheck Protection Program(1)In generalThe Secretary of the Treasury shall carry out a loan program to provide loans or a series of loans to eligible lenders in order to allow those lenders to extend covered loans under the Paycheck Protection Program. The Secretary is authorized to utilize the Federal Reserve System or other Federal agencies in carrying out this paragraph.(2)Amount of loansThe amount of a loan provided under paragraph (1) shall be equal to the amount the eligible lender estimates will be required for the lender to extend covered loans under the Paycheck Protection Program for succeeding 15 days.(3)Segregation of loan fundsAn eligible lender receiving a loan under this section shall keep the loan amounts in a separate account from other operating accounts of the lender.(4)FundingThere is appropriated, out of amounts in the Treasury not otherwise appropriated, $10,000,000,000 to the Secretary of the Treasury to carry out this subsection.(5)DefinitionsIn this subsection:(A)Community development financial institutionThe term community development financial institution has the meaning given that term under section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702).(B)Eligible lendersThe term eligible lenders means community development financial institutions, small minority depository institutions, and rural banks.(C)Insured credit unionThe term insured credit union has the meaning given that term under section 101 of the Federal Credit Union Act.(D)Insured depository institutionThe term insured depository institution has the meaning given that term under section 3 of the Federal Deposit Insurance Act.(E)Paycheck Protection ProgramThe term Paycheck Protection Program means section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)). (F)RuralWith respect to an area, the term rural has the meaning given that term under section 1026.35(b)(iv)(A) of title 12, Code of Federal Regulations.(G)Rural bankThe term rural bank means an insured credit union or insured depository institution located in a rural area.(H)Small minority depository institutionThe term small minority depository institution means an institution that—(i)is a minority depository institution, as defined under section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note); and(ii)has consolidated assets of less than $250,000,000..